Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunayama (JP 2010282803A with references made to the machine translation).
Regarding claim 4, Sunayama further discloses a method of producing a coin-shaped battery which includes at least one laminated body including a first electrode layer (negative electrode 
forming the first electrode layer (paragraph 27 discloses forming the negative electrode on the current collector); forming the solid-electrolyte layer on the first electrode layer (see paragraph 29 which discloses placing the electrolyte on the negative electrode); forming the second electrode layer on the solid-electrolyte layer to prepare the at least one laminated body (see paragraph 31 which discloses placing the positive electrode on top of the solid electrolyte); and 
pressurizing the at least one laminated body (such as the press molding step of paragraph 33 which presses the electrodes and the electrolyte along with current collectors), 
the solid-electrolyte layer being formed by a powder film forming method in which an electrostatic force is used (see paragraphs 27-29 which disclose the electrolyte is formed via electrostatic force/Coulomb force). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunayama (JP 2010282803A with references made to the machine translation) in view of Hasegawa (US 2017/0200972).
Regarding claim 1, Sunayama discloses a battery comprising: 
at least one laminated body which includes a first electrode layer (negative electrode 1), a second electrode layer (positive electrode 3) having a polarity opposite from a polarity of the first electrode layer, and a solid-electrolyte layer (3), the first electrode layer, the second electrode layer, and the solid-electrolyte layer being stacked so that the solid-electrolyte layer is disposed between the first electrode layer and the second electrode layer (as depicted in Fig. 1); and 
the at least one laminated body being compressed by pressurization (such as the press molding step of paragraph 33 which presses the electrodes and the electrolyte along with current collectors), 
the solid-electrolyte layer in the at least one laminated body having an average thickness of not less than 5 microns and not more than 100 microns (see paragraph 46 which discloses an electrolyte thickness of 79 microns). 
Sunayama, however, does not go into detail regarding the housing or casing of the battery cell.  More specifically, Sunayama does not explicitly disclose an outer casing.
Hasegawa also discloses a solid electrolyte battery (see abstract).
Hasegawa teaches an outer casing that holds the electrodes and electrolyte (paragraphs 61-63).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the outer casing of Hasegawa to the battery of Sunayama in order to protect the cell from damage.
Regarding claim 2, Sunayama discloses an embodiment where the electrolyte (3) has a larger surface area than the second electrode (2) such that the side surface of the electrode (2) is located on an inner side of a side surface of the solid electrolyte layer (3, see Fig. 4). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunayama (JP 2010282803A with references made to the machine translation) in view of Hasegawa (US 2017/0200972) and further in view of Tsuboi (US 2016/0013140).
Regarding claim 3, Sunayama does not teach an outer peripheral side surface of one of the first electrode layer and the second electrode layer is covered by the solid-electrolyte layer.
Tsuboi also discloses a solid electrolyte battery (see abstract).
Tsuboi teaches a method of manufacturing a solid electrolyte battery such that the solid electrolyte surrounds the top and side surfaces of the electrode upon which its placed (see Fig. 3C and paragraph 75).  Tsuboi teaches such a configuration to ensure isolation of the first electrode from the second electrode.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to completely cover the first electrode surface of modified Sunayama with the solid electrolyte, as in Tsuboi, in order to ensure separation between the first and second electrode.

Relevant Prior Art
US 2021/0111435 – Discloses an electrostatic pressed solid electrolyte with a thickness of 5 microns (paragraphs 77 and 105).
US 2009/0214899 – Illustrates an electrolyte 38 that has a larger surface area than an adjacent electrode 26 and contacts the side of the electrode as depicted n Fig. 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725